DETAILED ACTION
	This is the initial Office action for non-provisional application 16/551,229 filed August 26, 2019, which is a divisional of non-provisional application 14/863,656 filed September 24, 2015 (now US Patent 10,420,669), which claimed priority from provisional application 62/058,322 filed October 1, 2014.  Claims 1-17, as originally filed, are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Alaimo et al. (US 7,008,386) in view of Kuhn (US 8,708,942).
Regarding claim 1, Alaimo discloses a process for forming an orthotic/orthosis (foot orthotic 10) for a portion (foot 32) of an individual (Figs. 1-3; column 2, lines 6-20), the process comprising the steps of:
providing a cover layer (top covering 88) (Figs. 5A-5E; column 2, lines 44-49; column 4, lines 4-27);
providing a shell layer (middle layer 84 + upper layer 86) connected (adhered) to the cover layer (88), the shell layer (84+86) being formed of a thermoplastic having a moldable temperature, the shell layer (84+86) having a rigidity below the moldable temperature to support the portion (32) of the individual, the shell layer (84+86) having a flexibility above the moldable temperature to mold the shell layer (84+86) into a shape to support the portion (32) of the individual (Figs. 5A-5E; column 2, lines 44-49; column 3, lines 14-65);
connecting (adhering) the shell layer (84+86) and the covering layer (88) together to form a blank (Figs. 5A-5E; column 2, lines 44-49);
heating the blank to the moldable temperature (column 6, lines 40-55);
placing the heated blank on the portion (32) of the individual (column 6, lines 56-60); and
molding the heated blank against the portion (32) of the individual and into a shape to provide support for the portion (32) of the individual (column 6, lines 60-65).
However, Alaimo fails to expressly teach cooling the heated blank while the heated blank is on the portion of the individual and in the shape to provide support, the cooling being performed to below the moldable temperature.
Kuhn discloses a process for forming an orthotic/orthosis (ankle brace 2) for a portion of an individual, the process comprising the steps of heating a thermoplastic blank (support 20) to a moldable temperature (column 4, lines 50-52; column 9, lines 59-67), placing the heated blank on the portion of the individual (column 10, lines 5-7), molding the heated blank against the portion of the individual and into a shape to provide support for the portion of the individual (column 10, lines 8-17), and cooling the heated blank while the heated blank is on the portion of the individual and in the shape to provide support, the cooling being performed to below the moldable temperature (column 10, lines 17-21).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the process taught by Alaimo to include the step of cooling the heated blank while the heated blank is on the portion of the individual and in the shape to provide support, the cooling being performed to below the moldable temperature as taught by Kuhn for the purpose of allowing the blank to become rigid and retain the molded shape.
Regarding claim 6, the combination of Alaimo and Kuhn discloses the process substantially as claimed, as described above, and Alaimo further discloses that the portion (32) of the individual is a foot and the molding is performed around curves on the bottom (sole 30) of the foot (32) (Figs. 1-2; column 2, lines 6-20).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Alaimo in view of Kuhn as applied to claim 1 above, and in further view of Coppens et al. (US 2007/0004993).  The combination of Alaimo and Kuhn discloses the process substantially as claimed, as described above, but fails to teach that the thermoplastic includes polycaprolactone and fibers.
Coppens discloses a reinforced low temperature thermoplastic material for orthopedic devices including polycaprolactone and fibers (Abstract).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the thermoplastic of the process taught by the combination of Alaimo and Kuhn to include polycaprolactone and fibers as taught by Coppens for the purpose of using a suitable material that can easily be molded directly on a patient for a custom shape.
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Allowable Subject Matter
Claims 2-5, 7-10, and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 2 is indicated allowable because the cited prior art fails to disclose that the shell layer is formed from a shell sheet having a thermoplastic ply made of the thermoplastic and includes a scrim ply embedded in a thermoplastic ply on diametrically opposite sides of the thermoplastic ply.
Claims 3, 8, 9, and 14 are indicated allowable for depending from claim 2.
Claim 4 is indicated allowable because the cited prior art fails to disclose providing a posting layer formed of a posting material having a molding temperature in the range of 140-200 degrees Fahrenheit and being spreadable to a thickness of 0.002 inches as the molding temperature, and mounting the posting layer on a side of the shell layer diametrically opposite the cover layer after the cooling step.
Claims 5, 12, 13, 16, and 17 are indicated allowable for depending from claim 4.
Claim 7 is indicated allowable because the cited prior art fails to disclose providing a posting layer with a cutout and mounting the posting layer on a side of the shell layer diametrically opposite the cover layer after the cooling step to arrange the cutout in a heel area of the foot.
Claim 10 is indicated allowable because the prior art fails to disclose that the shell layer is formed from a shell sheet having a thermoplastic ply made of the thermoplastic and includes a scrim ply on each diametrically opposite side of the thermoplastic ply and a hot melt adhesive ply on a side of one of the scrim plies diametrically opposite the thermoplastic ply.
Claim 15 is indicated allowable because the prior art fails to disclose connecting the shell layer and the cover layer through a thermal roller machine to bevel the edges.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        9/1/2022